Third District Court of Appeal
                                  State of Florida

                             Opinion filed January 2, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D17-2004
                            Lower Tribunal No. 14-21382
                                ________________


                                     Adria Diaz,
                                         Appellant,

                                            vs.

                              Casino Café, Inc., etc.,
                                         Appellee.


         An Appeal from the Circuit Court for Miami-Dade County, Monica Gordo,
Judge.

         Adria Diaz, in proper person.

      Johnson Law Group, and Jeffrey W. Johnson and Michael E. Wargo (Boca
Raton), for appellee.


Before LOGUE, SCALES, and LUCK, JJ.

         PER CURIAM.
         The appellant seeks review of the trial court’s order granting final summary

judgment in favor of the appellee. “Summary judgment is designed to test the

sufficiency of the evidence to determine if there is sufficient evidence at issue to

justify a trial or formal hearing on the issues raised in the pleadings, and summary

judgment is appropriate where, as a matter of law, it is apparent from the pleadings,

depositions, affidavits, or other evidence that there is no genuine issue of material

fact and the moving party is entitled to relief as a matter of law.” Fla. Bar v. Greene,

926 So. 2d 1195, 1200 (Fla. 2006). Given the record before us, there was no genuine

issue of material fact and the appellee was entitled to relief as a matter of law. Id.;

See Sokoloff v. Oceania I Condo. Ass’n, Inc., 201 So. 3d 664, 664–65 (Fla. 3d DCA

2016).

         Affirmed.




                                           2